Citation Nr: 1720311	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disability, claimed as iritis and uveitis (also claimed as inflation of the eye and vitreous floaters), to include as secondary to service-connected low back strain with history of ankylosing spondylitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 2007. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for iritis and uveitis (claimed as inflammation of the eye).

This appeal has previously been before the Board, most recently in May 2016, when it was remanded for an addendum VA opinion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record supports a finding that the Veteran has an eye disability as a result of his active service and service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for an eye disability, claimed as iritis and uveitis (also claimed as inflation of the eye and vitreous floaters), have been met. 38 U.S.C.S. §§ 1101, 1131, 1134 (LexisNexis 2016); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.S. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury that was incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, is established with objective medical evidence. 38 U.S.C.S. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis where the record shows (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).

Upon entrance to service the Veteran was noted to have, in pertinent part, refractive error and to wear glasses.  During his period of active service, and after separation from service, the Veteran experienced problems with his eyes.  Specifically, the Veteran's service treatment records note problems with his left eye beginning in March 1983.  At that time the Veteran was seen with a three-day history of photosensitivity and the sensation of a foreign body in his left eye.  The medical officer's assessment was iritis in the left eye, and medication was prescribed.  In April 1983, the Veteran was seen for a follow-up appointment and the assessment was anterior uveitis in the left eye.

The Veteran's next treatment was in January and February 1985 when he was treated for iritis of the left eye and assessed with anterior uveitis bilaterally.  At this time the condition was noted as "recurrent."  The Veteran was seen again in June 1985 and January 1986 for the same condition and he was treated again for iritis in the left eye in February 1987, when it was noted to be "chronic," and again in February, March, May, and August 1988.  The Veteran's treatment for problems with his right eye began in July 1991, while in service.  The Veteran was treated in July, August, September, October, November, and December 1991 for recurring iritis.  The Veteran also treated for bilateral anterior uveitis in December 1991.  The Veteran continued to experience consistent flare-ups and was assessed with iritis and/or uveitis in March and April 1999, January 2001, June and July 2005.  Upon separation from service in September 2007, the Veteran was noted to have, in pertinent part, "iritis associated with ankylosing spondylitis once every 18 months."  After his separation from service, the Veteran continued to be treated for iritis in October 2007, January 2010, June 2010, February 2014, and June 2015.  In June 2016 the Veteran sought treatment with complaints of "dryness and gritty eyes."  

The Veteran underwent a VA examination for his eye condition in April 2015.  The Veteran relayed that his symptoms began while stationed in Hawaii in 1985 and included painful irritation, extreme sensitivity to light, blurred vision, and eye inflammation.  He indicated that the condition had stayed the same, with flare-ups usually occurring approximately 1-2 times per year.  After an in-person examination, along with review of the claims file, review of medical evidence brought to the exam, and consideration of the Veteran's lay statements, VA examiner found there was no diagnosis for the claimed condition because it had resolved.  The examiner did state however, that though there was no iritis or uveitis at the time of exam, she was able to see "mild posterior synechiae (PAS) on iris in left eye as well as a sluggish pupil OS [left eye] that shows signs of previous iritis episodes."  The examiner opined that it is less likely than not that the Veteran's claimed eye condition was incurred in, or caused by an in-service injury, event or illness.  The examiner's rationale stated, "recurrent uveitis was not caused by treatment for uveitis."  

In June 2015, a second VA examiner opined that the Veteran's claimed eye condition "is at least as likely as not proximately due to or the result of the Veteran's service-connected condition."  The examiner based this opinion on a review of the medical record and her rational stated that the Veteran is HLAB27 positive, which was responsible for his recurrent uveitis and ankylosing spondylitis.  

In September 2016, the examiner from June 2015 wrote that "the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness."  The examiner further opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner's rationale stated that "there is no relationship between iritis and uveitis causing low
back strain," and "there is no relationship between uveitis/ iritis and low back."

However, this condition, recurrent uveitis, was not noted at entry to service, and the Veteran is therefore entitled to the presumption of soundness with regard to it.  Moreover, even if it did exist prior to service, it clearly became symptomatic during the Veteran's thirty year military career, and the Board does not believe the evidence of record is sufficient to rebut the high burden of showing it was not aggravated when it clearly became symptomatic during service and has consistently recurred since service.

Fortunately, it does not appear that the condition occurs with much frequency.  Nevertheless, it clearly manifested on numerous occasions both in service and since separation.

The Board has also considered whether the Veteran has presented evidence establishing the elements of direct or secondary service connection.  The Board notes that, in pertinent part, the Veteran has a current service-connected disability, characterized as low back strain with a history of ankylosing spondylitis.  In statements dated March 2009, September 2010, and July 2011, the Veteran asserted that his eye condition existed since 1983 and is a result of ankylosing spondylitis.  Specifically, the Veteran asserts that eye inflammation is a known problem experienced by individuals with ankylosing spondylitis and that he experiences this problem every 12 to 18 months, requiring immediate medical attention and mediation.  The Veteran further asserts that his eye condition completely disrupts his life for months at a time due to daily medication, blurred vision, and difficulty working, reading, driving, or anything that requires "keen vision."

Both the Veteran's report of symptoms and the objective medical evidence demonstrates that the Veteran has experienced chronic iritis and recurring uveitis.  Based on the medical records, prior to 1991, the Veteran's flare-ups and treatment for iritis last approximately one month with 2-3 follow-up visits.  Since 1991, the Veteran experienced flare-ups less often, ranging from every year to every 4 years.  During periods of flare-up the Veteran often experiences redness and photophobia, along with complaints of pain, and each time he is treated with medications over the course of weeks or months depending on the severity of the flare-up.  

While the Veteran lacks the medical training and expertise to determine the etiology of his eye condition, he certainly possesses the competency to report what comes to him through his senses, one of which is reporting on the clarity of his vision.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of in-service and post-service symptoms are found to be credible and are afforded great weight. 

As described, the evidence for and against the Veteran's claim is at least in relative equipoise, accordingly service connection is granted. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for an eye disability claimed as iritis and uveitis (also claimed as inflation of the eye and vitreous floaters), is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


